DETAILED ACTION
The communication is in response to the application received 03/09/2021, wherein claims 1-30 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022, 08/06/2021, 05/20/2021 and 03/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-20, 22-26 and 28 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Hermann et al. (WO 2021/043393 – cited in IDS) hereinafter Hermann.
Regarding claim 1, Hermann discloses a method for verifying an indirect view system of a vehicle, comprising
providing (S10) at least one image capture unit which has at least one image sensor and is configured for capturing image data of at least one recording portion around the vehicle (Hermann Figs. 1-6, Page 8, lines 1-25: vehicle 20 includes camera assembly 50 mounted on supporting arm 53 to capture images of portion around the vehicle), 
providing (S10) at least one image processing unit which is configured for processing the image data captured by the image capture unit (Hermann Figs. 1-6, Page 8, lines 29-32, Page 10, lines 30-34: a control unit 30 which receives information from the sensors and processes the information and analyses captured images), 
providing (S10) at least one reproduction unit which is configured for reproducing the image data processed by the image processing unit (Hermann Figs. 1-6, Page 8, lines 8-11: a monitor inside the driver compartment for displaying image resulting from the processing of the image provided by the camera 54), 
providing (S10) at least one reference transducer at a defined position at the vehicle such that the reference transducer lies in the recording portion of the image capture unit and is depicted on the image sensor, wherein the reference transducer is defined at a reference transducer target position on the image sensor (S20) (Hermann Figs. 1-6, Page 9, lines 13-35, Page 4, lines 29-35, Page 5, lines 1-20: target 40 may be a mark on the vehicle that being detected by camera 54. The target 40 includes side-marker lamp forming a position light 41, a reflector 42, a clearance light 43. Hence, reference transducer; Page 10, lines 1-29: target 40 disposed on the vehicle and can be captured in the images captured by the camera 54 at a defined position L60 in the image as in Fig. 4), 
capturing (S30) of image data of the at least one recording portion around the vehicle on the image sensor which comprise the reference transducer (Hermann Figs. 1-6, Page 10, lines 1-29: the camera 54 captures images including the target 40), 
reproducing (S40) at least one image read-out portion read out from the image data of the image sensor on the reproduction unit (Hermann Figs. 4-5, Page 3, lines 6-13, Page 8, lines 8-11: a monitor inside the driver compartment for displaying image resulting from the processing of the image provided by the camera 54), 
determining (S50) a reference transducer current position of the reference transducer on the image sensor (Hermann Figs. 4-5, Page 10, lines 1-29: defining an image 65 including target 40 in a current location L65), and 
comparing (S60, S70) the reference transducer current position and the reference transducer target position to that extent whether the reference transducer current position is equal to the reference transducer target position or not (Hermann Figs. 4-5, Page 10, lines 20-29: comparing the captured image 65 with reference image 60 to see if the location L65 of the target 40 is identical to the location L60 of the target 40 in the reference image 60).  


Regarding claim 2, Hermann discloses all limitations of claim 1.
Hermann discloses the reference transducer target position has a fixed geometric relation to at least one target field of view captured by the image capture unit (Hermann Figs. 1-6, Page 9, lines 13-35: target 40 may be a mark on the vehicle that being detected by camera 54. The target 40 includes side-marker lamp forming a position light 41, a reflector 42, a clearance light 43; Page 11, lines 33-35, Page 12, lines 1-11: the field of view of the camera 54 include rear portion of side wall 7 of the cab 5, side wall 27 of trailer 20, and area A1 or A2 along the trailer side wall 27 at a side of the vehicle, as in Figs. 3-6, i.e. a target field of view; Page 10, lines 1-29: the target 40 has a predetermined location L60 in the reference image 60 for calibration. Hence, the reference transducer target position has a fixed geometric relation to the target field of view of the camera).  

Regarding claim 4, Hermann discloses all limitations of claim 1.
Hermann discloses wherein the comparing (S60, S70) occurs in the image processing unit (Hermann Figs. 1-6, Page 8, lines 29-32, Page 10, lines 30-34: a control unit 30 which receives information from the sensors and processes the information and analyses captured images, wherein the process include comparing the captured images 65 with the reference image 60 as in Page 10, lines 6-29).  

Regarding claim 5, Hermann discloses all limitations of claim 2.
Hermann discloses wherein at least the reference transducer current position is depicted on the reproduction unit and the comparing (S60, S70) occurs on the reproduction unit, the method further comprising comparing a current field of view and a target field of view (Hermann Figs. 4-5, Page 3, lines 6-13, Page 8, lines 8-11: a monitor inside the driver compartment for displaying image resulting from the processing of the image provided by the camera 54; Page 10, lines 1-29: the captured image 65 for display include the target 40 at location L65 as seen in Fig. 4. Comparing the captured image 65 with reference image 60 to see if the location L65 of the target 40 is identical to the location L60 of the target 40 in the reference image 60, hence comparing a current field of view and a target field of view; Page 12, lines 13-23: The captured image 65 and the reference image are shown in comparison and superimposed with each other and an arrow shows the difference in reference position L60 and current position L65 of the target 40).  

Regarding claim 6, Hermann discloses all limitations of claim 4.
Hermann discloses wherein the comparing of the reference transducer current position and the reference transducer target position occurs by the image processing unit in at least one image analysis portion of the image sensor (Hermann Figs. 4-5, Page 10, lines 1-29: the captured image 65 for display include the target 40 at location L65 as seen in Fig. 4. Comparing the captured image 65 with reference image 60 to see if the location L65 of the target 40 is identical to the location L60 of the target 40 in the reference image 60, hence comparing a current field of view and a target field of view).  

Regarding claim 7, Hermann discloses all limitations of claim 6.
Hermann discloses wherein the image read-out portion comprises the image analysis portion (Hermann Figs. 4-5, Page 10, lines 1-29: the captured image 65 for display include the target 40 at location L65 as seen in Fig. 4. Comparing the captured image 65 with reference image 60 to see if the location L65 of the target 40 is identical to the location L60 of the target 40 in the reference image 60, hence comparing a current field of view and a target field of view; Figs. 4-5, Page 3, lines 6-13, Page 8, lines 8-11: a monitor inside the driver compartment for displaying image resulting from the processing of the image provided by the camera 54).  

Regarding claim 9, Hermann discloses all limitations of claim 1.
Hermann discloses performing a calibration action, if the reference transducer current position is unequal to the reference transducer target position (Hermann Figs. 4-5, Page 10, lines 20-30, Page 3, lines 6-17: adjusting the position of the camera 54 so that the captured image 65 is identical to the reference image 60 if they are not identical, hence the current position of the reference transducer target 40 is unequal to its current position, hence a calibration action).  

Regarding claim 10, Hermann discloses all limitations of claim 9.
Hermann discloses the calibration action comprises the adjustment of the recording portion of the image capture unit, such that the reference transducer current position is equal to the reference transducer target position (Hermann Figs. 4-5, Page 10, lines 20-34, Page 3, lines 6-17: adjusting the position of the camera 54 to calibrate the field of view of the camera so that the captured image 65 is identical to the reference image 60 if they are not identical, hence the current position of the reference transducer target 40 is unequal to its current position, hence adjusting the record portion of the image capture unit; Page 12, lines 13-23: by adjusting the position of the camera, the captured image 65 substantially be superimposed to the reference image 60).  

Regarding claim 11, Hermann discloses all limitations of claim 10.
Hermann discloses wherein the adjustment of the recording portion of the image capture unit occurs by aligning of at least one part of the image capture unit and/or by adapting the at least one image read-out portion on the image sensor (Hermann Page 3, lines 7-14: image processing software can allow displaying the required image; Figs. 4-5, Page 10, lines 20-34, Page 3, lines 6-17: adjusting the position of the camera 54 to calibrate the field of view of the camera so that the captured image 65 is identical to the reference image 60 if they are not identical, hence aligning part of the image capture unit; Page 12, lines 13-23: by adjusting the position of the camera, the captured image 65 substantially be superimposed to the reference image 60).  

Regarding claim 12, Hermann discloses all limitations of claim 9.
Hermann discloses wherein the calibration action occurs by a signal received from the image processing unit (Hermann Page 3, lines 7-27, Col. 4, lines 4-22: adjusting the camera position is performed automatically by the CMS control unit as also in Col. 10, lines 30-34).  

Regarding claim 13, Hermann discloses all limitations of claim 2.
Hermann discloses wherein the target field of view is a legally prescribed field of view (Hermann Page 11, lines 33-35, Page 12, lines 1-11: the field of view of the camera 54 include rear portion of side wall 7 of the cab 5, side wall 27 of trailer 20, and area A1 or A2 along the trailer side wall 27 at a side of the vehicle, as in Figs. 3-6, which is a legally prescribed field of view).  

Regarding claim 14, Hermann discloses all limitations of claim 1.
Hermann discloses wherein the indirect view system is a mirror replacement system (Hermann Page 1, line 11, Page 8, line 6: the camera replaces conventional mirrors).  

Regarding claim 15, Hermann discloses an indirect view system of a vehicle which is configured for performing the method according to claim 1, the system comprising: 
the at least one image capture unit, which comprises an image sensor and which is configured for capturing image data of at least one recording portion around the vehicle (Hermann Figs. 1-6, Page 8, lines 1-25: vehicle 20 includes camera assembly 50 mounted on supporting arm 53 to capture images of portion around the vehicle), 
the at least one image processing unit which is configured for processing the image data captured by the image capture unit (Hermann Figs. 1-6, Page 8, lines 29-32, Page 10, lines 30-34: a control unit 30 which receives information from the sensors and processes the information and analyses captured images), 
the at least one reproduction unit which is configured for reproducing the image data processed by the image processing unit (Hermann Figs. 1-6, Page 8, lines 8-11: a monitor inside the driver compartment for displaying image resulting from the processing of the image provided by the camera 54), 
the at least one reference transducer which is configured such that it is attachable to a defined position at the vehicle and, in a state of the indirect view system mounted on the vehicle, lies in a recording portion of the image capture unit and is depicted on the image sensor, wherein the reference transducer is depicted on the reference transducer target position on the image sensor (Hermann Figs. 1-6, Page 9, lines 13-35: target 40 may be a mark on the vehicle that being detected by camera 54. The target 40 includes side-marker lamp forming a position light 41, a reflector 42, a clearance light 43. Hence, reference transducer; Page 10, lines 1-29: target 40 disposed on the vehicle and can be captured in the images captured by the camera 54 at a defined position L60 in the image as in Fig. 4), and 
at least one verification unit which is configured for defining a reference transducer target position and for determining a reference transducer current position on the image sensor (Hermann Figs. 4-5, Page 8, lines 29-32, Page 10, lines 30-34: a control unit 30 which receives information from the sensors and processes the information and analyses captured images; Page 10, lines 20-29: the process comprises comparing the captured image 65 with reference image 60 to see if the location L65 of the target 40 is identical to the location L60 of the target 40 in the reference image 60).  

Regarding claim 16, Hermann discloses all limitations of claim 15.
Hermann discloses wherein the view system further comprises a calibration unit which is configured for performing a calibration action (Hermann Page 3, lines 7-27, Col. 4, lines 4-22: adjusting the camera position, i.e. calibration, is performed automatically by the CMS control unit as also in Col. 10, lines 30-34).  

Regarding claim 17, Hermann discloses all limitations of claim 15.
Hermann discloses wherein the reference transducer comprises a geometric pattern (Herman Figs. 1-3, Page 9, lines 19-35: the target 40 may be a mark on the vehicle or borders 12 between two adjacent rigid body components 11 of the vehicle, or an edge or corner of the vehicle, hence geometric pattern).  


Regarding claim 18, Hermann discloses all limitations of claim 15.
Hermann discloses wherein the reference transducer reflects light (Herman Figs. 1, Page 9, lines 19-35: target 40 includes a reflector 42 which reflects light).  

Regarding claim 19, Hermann discloses all limitations of claim 15.
Hermann discloses wherein the reference transducer is a light source (Hermann Figs. 1-6, Page 9, lines 13-35: target 40 includes side-marker lamp forming a position light 41, a clearance light 43; Page 4, lines 29-35, Page 5, lines 1-20: the target comprises light emitting device, light emitter).  

Regarding claim 20, Hermann discloses all limitations of claim 19.
Hermann discloses wherein the light source is a lamp which exists at the vehicle (Hermann Figs. 1-6, Page 9, lines 13-35: target 40 includes side-marker lamp forming a position light 41, a clearance light 43 on the vehicle as in Fig. 1).  

Regarding claim 22, Hermann discloses all limitations of claim 15.
Hermann discloses at least two capture units, wherein a reference transducer is respectively associated with each capture unit or wherein a common reference transducer is associated to the capture units (Hermann Figs. 1-6, Page 8, lines 1-20: camera assembly 50 on supporting arm 53 mounted on cab 5 on each side of the cab as in Figs. 1-2; Page 9, lines 13-35, Page 5, lines 1-20: target 40 may be a mark on a side on the vehicle that being detected by camera 54 on each side of the vehicle. Target 40 includes side-marker lamp forming a position light 41, a reflector 42, a clearance light 43, … on each side of the truck, associated for for each camera assembly 50 on each side of the truck, as in Figs. 1-2).  

Regarding claim 23, Hermann discloses all limitations of claim 15.
Hermann discloses wherein the view system is a mirror replacement system (Hermann Page 1, line 11, Page 8, line 6: the camera replaces conventional mirrors).  

Regarding claim 24, Hermann discloses all limitations of claim 15.
Hermann discloses wherein the image capture unit is arranged in a supporting element which extends distally from the vehicle (Hermann Figs. 1-6, Page 8, lines 1-25: vehicle 20 includes camera assembly 50 mounted on supporting arm 53 which extends distally from the vehicle as in Figs. 1-2).  

Regarding claim 25, Hermann discloses all limitations of claim 24.
Hermann discloses wherein the reference transducer is attached at an outer side of the vehicle driver's cabin (Hermann Figs. 1-6, Page 9, lines 13-35: target 40 may be a mark on the vehicle that being detected by camera 54. The target 40 includes side-marker lamp forming a position light 41, a reflector 42, a clearance light 43, which is attached to an outer side of the vehicle cabin such as mark 41 in Fig. 2).  

Regarding claim 26, Hermann discloses all limitations of claim 24.
Hermann discloses wherein the reference transducer is attached to a side surface of the vehicle (Hermann Figs. 1-2, Page 9, lines 13-35: target 40 may be a mark on the vehicle that being detected by camera 54. The target 40 includes side-marker lamp forming a position light 41, a reflector 42, a clearance light 43 which is attached to a side surface of the vehicle as in Figs. 1-2).  

Regarding claim 28, Hermann discloses all limitations of claim 24.
Hermann discloses wherein the reference transducer is attached to a vehicle built-up of the vehicle (Hermann Figs. 1-2, Page 9, lines 13-35: target 40 may be a mark on the vehicle that being detected by camera 54. The target 40 includes side-marker lamp forming a position light 41, a reflector 42, a clearance light 43, which is attached to a side of the vehicle or trailer as in Figs. 1-2, hence on vehicle built-up).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hermann et al. (WO 2021/043393) hereinafter Hermann, in view of Ishikawa et al. (US 2020/0250831) hereinafter Ishikawa.
Regarding claim 3, Hermann discloses all limitations of claim 1.
Hermann discloses wherein at least the reference transducer current position is depicted on the reproduction unit and the comparing (S60, S70) occurs (Hermann Figs. 4-5, Page 3, lines 6-13, Page 8, lines 8-11: a monitor inside the driver compartment for displaying image resulting from the processing of the image provided by the camera 54; Page 10, lines 1-29, Page 12, lines 13-23: the captured image 65 for display include the target 40 at location L65 as seen in Fig. 4. The captured image 65 and the reference image are shown in comparison and superimposed with each other and an arrow shows the difference in reference position L60 and current position L65 of the target 40).  
Hermman does not explicitly disclose the comparing (S60, S70) occurs on the reproduction unit.
However, Ishikawa discloses the comparing (S60, S70) occurs on the reproduction unit (Ishikawa Figs. 1-2 and 6-8, [0058]-[0060]: detecting a shift of camera 19 mounted on a truck by comparison between image data of a predetermined specific area within detection region of captured images; Figs. 9, [0025]: displaying captured images of the camera as in Figs. 9A-9B that displaying a shift determination; [0045], [0066]-[0068]: monitor 20 displays captured image and reference figure Gs and assisting figure Ga as in Fig. 9B, to indicate adjustment amount to assist in adjusting the position of the camera).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with reproduction unit for present captured images, as disclosed by Hermann, and further incorporate outputting a signal to the driver, if the reference transducer current position is unequal to the reference transducer target position, as taught by Ishikawa, to visually indicate whether or not the detection region of the camera is shifted and assist in adjusting position of the camera to match the reference figure (Ishikawa [0015], [0066]-[0068]).

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hermann et al. (WO 2021/043393) hereinafter Hermann, in view of Vico et al. (US 2016/0023603) hereinafter Vico.
Regarding claim 8, Hermann discloses all limitations of claim 1.
Hermann discloses the step of outputting a signal to the driver, if the reference transducer current position is unequal to the reference transducer target position.
However, Vico discloses outputting a signal to the driver, if the reference transducer current position is unequal to the reference transducer target position (Vico Fig. 6, [0046]-[0047]: searching for a reference point in the captured images 25 by camera on vehicle; [0065], [0072]-[0075]: the reference point is point on the vehicle bumper edge 202, i.e. a reference transducer; Figs. 1 and 5, [0035], [0038]: processed images 25 are sent to a display 24; [0046], Claim 17: comparing the determined reference’s point’s actual position to its expected position to determine whether any offset in the images, hence comparing to see if the reference transducer current position is equal to the target position or not; [0113]-[0014]: determine the amount of offset of the current position of the reference point and its current position, and notifies the vehicle driver that the camera may be too far outside of its intended operation position, hence when the reference transducer current position is unequal to its target position).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with reproduction unit for present captured images, as disclosed by Hermann, and further incorporate outputting a signal to the driver, if the reference transducer current position is unequal to the reference transducer target position, as taught by Vico, for the driver to know when the camera require servicing to correct the camera when needed (Vico [0114]).

Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hermann et al. (WO 2021/043393) hereinafter Hermann, in view of Hayakawa (JP 2014043121 – see translation attached).
Regarding claim 21, Hermann discloses all limitations of claim 19.
Hermann discloses wherein the light source is configured for indicating a pollution of the optics of the image capture unit on the reproduction unit.  
However, Hayakawa discloses light source is configured for indicating a pollution of the optics of the image capture unit on the reproduction unit (Fig. 1, [0025]: camera mounted on vehicle; Fig. 3, [0032]: light 133 emitted from light source 131 from outside of the vehicle compartment hits the dirt 132 on the surface of the lens 122 of the camera; [0033]-[0036]: when there is dirt on the lens, the captured image is seen having light source region 144 of the light source 141 as in Fig. 4. When there is no dirt on the lens, the captured image is seen having light source region 142 of the light source 141; [0040], [0019], [0033]: the dirt is detected by comparing captured images. Hence, a light source outside of the vehicle can be used to indicate pollution of the optics of the image capture unit on captured images; [0021], [0040]: the user is notified of the detection).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with reproduction unit for present captured images, as disclosed by Hermann, and further incorporate having the light source is configured for indicating a pollution of the optics of the image capture unit on the reproduction unit, as taught by Hayakawa, to quickly detect dirt on the optics of the image capture unit and promptly notify the user of the detection (Hayakawa [0013], [0021], [0040]).

Claim 27 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hermann et al. (WO 2021/043393) hereinafter Hermann, in view of Saward (WO 2017/174250 cited in IDS).
Regarding claim 27, Hermann discloses all limitations of claim 24.
Hermann discloses wherein the vehicle is a commercial vehicle (Hermann Figs. 1-2, Page 7, line 14: the vehicle is a truck, hence commercial vehicle).  
Hermman does not explicitly disclose the reference transducer is attached to a front surface of the vehicle.
However, Saward discloses the reference transducer is attached to a front surface of the vehicle (Fig. 3, Page 13, lines 1-27: the reference feature is attached to front hood 302 of the vehicle for the camera to image the reference feature for determining the camera’s position and orientation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Hermann, and further incorporate having the reference transducer is attached to a front surface of the vehicle, as taught by Saward, to calibrate front camera of the vehicle to capture environment lying ahead of the vehicle (Saward Page 7, lines 26-30, Page 13, lines 5-20).

Claim 29 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hermann et al. (WO 2021/043393) hereinafter Hermann, in view of Hagenburg et al. (US 2019/0355151) hereinafter Hagenburg.
Regarding claim 29, Hermann discloses all limitations of claim 24.
Hermann does not explicitly disclose wherein the reference transducer is attached via a reference transducer supporting element to the vehicle.  
However, Hagenburg discloses the reference transducer is attached via a reference transducer supporting element to the vehicle (Hagenburg Figs. 1 and 4-6, [0044]-[0045]: calibration element 25a is captured in a field of view of a camera. The calibration element 25 includes a marker element 35, i.e. reference transducer, on an end of a carrier element 33, i.e. supporting element, and is attached to the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Hermann, and further incorporate having the reference transducer is attached via a reference transducer supporting element to the vehicle, as taught by Hagenburg, for the transducer or calibration devices to be easily and securely arranged on the vehicle and reliably be determined (Hagenburg [0023]).

Claim 30 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hermann et al. (WO 2021/043393) hereinafter Hermann, in view of Kunert et al. (US 2019/0279396) hereinafter Kunert.
Regarding claim 30, Hermann discloses all limitations of claim 24.
Hermann does not explicitly disclose wherein the reference transducer is releasably connected to the vehicle.
However, Kunert discloses the reference transducer is releasably connected to the vehicle (Kunert Figs. 1-3 and 5-6, [0008], [0065], [0082]-[0083]: wheel mounted target 600 mounted to a vehicle as calibration target to calibrate the cameras position on a vehicle; [0097]-[0098]: the reference targets are removably attached to stationary reference or the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Hermann, and further incorporate having the reference transducer is releasably connected to the vehicle, as taught by Kunert, so the reference targets can be moved out of the way when not in use (Kunert [0098]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486